141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Eugenia MENDOZA, Petitioners,v.Immigration and Naturalization Service, Respondent.
No. 96-70926.D.C. No. Apw-ydt-bpd.
United States Court of Appeals, Ninth Circuit.
Submitted** Mar. 3, 1998.Decided Mar. 11, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before BRUNETTI, THOMPSON, and T.G. NELSON, Circuit Judges.
ORDER*
In response to the Order to Show Cause filed on February 19, 1998, respondent has requested this court to vacate the Board of Immigration Appeals' (BIA) order and remand this case to the BIA.  The request is GRANTED.  The September 30, 1996, order of the Board of Immigrations is VACATED and the case is REMANDED to the Board for further determination of petitioner's eligibility for relief under the Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-100, 111 Stat. 2160 (Nov. 19, 1997), as amended by the Technical Corrections to Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-139, 111 Stat. 2644 (Dec. 2, 1997).
VACATED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3